RESOLUCIÓN
Mediante comunicación de 3 de octubre de 2005, el Co-legio de Abogados de Puerto Rico ha presentado su Pro-yecto de Reglas de Conducta Profesional, según aprobado en la Asamblea General del Colegio que se celebró el 10 de septiembre de 2005.
El Tribunal remite dicho Proyecto al Secretariado de la Conferencia Judicial y Notarial para el análisis correspondiente. Se instruye a la Directora del Secreta-riado a tomar las medidas necesarias para conceder a la comunidad jurídica y la ciudadanía la oportunidad de exa-minar dicho Proyecto y someter un informe con sus reco-mendaciones para la consideración del Tribunal, una vez concluido el proceso de evaluación.

Notifíquese a la Directora del Secretariado de la Confe-rencia Judicial y Notarial. Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo Interina.
(.Fdo.) Dimarie Alicea Lozada Secretaria del Tribunal Supremo Interina